Citation Nr: 0741032	
Decision Date: 12/31/07    Archive Date: 01/03/08

DOCKET NO.  05-08 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for the service-connected 
status post-operative left knee patello-femoral syndrome with 
defect lateral condyle, degenerative joint disease and 
chondromalacia (left knee disability), currently rated at 10 
percent.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel
INTRODUCTION

The veteran had active service from April 1979 to April 1995.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, that assigned a temporary total rating for the 
service-connected left knee disability based on surgical 
treatment necessitating convalescence from April 16, 2004 to 
May 31, 2004, and a 10 percent rating from June 1, 2004.

In August 2006, the veteran testified at a video conference 
hearing at the RO before the undersigned Veterans Law Judge 
sitting in Washington, DC.  A transcript of his testimony is 
associated with the claims file.  

The case was remanded to the RO via the Appeals Management 
Center (AMC) by the Board in October 2006 for additional 
development and adjudicative action.  

In an August 2007 supplemental statement of the case, the AMC 
affirmed the determination previously entered.


FINDINGS OF FACT

1.  The service-connected status post-operative left knee 
patello-femoral syndrome with defect lateral condyle, 
degenerative joint disease and chondromalacia (left knee 
disability), is manifested by, pain, tenderness, crepitation, 
and degenerative joint disease, with full extension to 0 and 
flexion limited to 120 degrees with pain; ankylosis has never 
been demonstrated.

2.  Neither moderate subluxation nor moderate lateral 
instability of the left knee have ever been shown.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected status post-operative 
left knee patello-femoral syndrome with defect lateral 
condyle, degenerative joint disease and chondromalacia, on 
the basis of subluxation and/or lateral instability have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5257 (2007).

2.  The criteria for the assignment of a separate 10 percent 
rating, but no higher, for the service-connected status post-
operative left knee patello-femoral syndrome with defect 
lateral condyle, degenerative joint disease and 
chondromalacia, on the basis of degenerative joint disease of 
the left knee have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5260, 5261 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in May 2004 and June 2004.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, the veteran was provided with a 
duty-to-assist letter in November 2006, after the initial 
adjudication, which specifically addressed the issues of 
effective dates and disability ratings.  The claim was 
thereafter readjudictaed by way of an August 2007 
supplemental statement of the case.  Thus, the deficiency 
with regard to the initial notice was rectified.  

Moreover, the notices provided to the veteran over the course 
of the appeal provided all information necessary for a 
reasonable person to understand what evidence and/or 
information was necessary to substantiate his claim.  The 
veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Sanders v. Nicholson, 487 F. 
3d 881 (Fed. Cir. 2007).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of his disabilities, and afforded the veteran 
the opportunity to give testimony before the Board.  All 
known and available records relevant to the issues on appeal 
have been obtained and associated with the veteran's claims 
file; and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Increased Ratings

The veteran seeks a rating in excess of 10 percent for the 
service-connected status post-operative left knee patello-
femoral syndrome with defect lateral condyle, degenerative 
joint disease and chondromalacia.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.

The rating schedule also provides that, when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

During an appeal of a disability rating, either from an 
initial rating assigned on granting of service connection or 
on appeal of a subsequent denial of an increased rating, it 
may be found that are varying and distinct levels of 
disability impairment severity during an appeal.  So, staged 
ratings (different disability ratings during various time 
periods) are appropriate when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, No. 05-2424, slip op. at 4 and 5 (U.S. Vet. 
App. Nov. 19, 2007) (precedential panel decision); see also 
Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective enervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45.  

When a diagnostic code provides for compensation based upon 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 must be considered, and examinations upon which the 
rating decisions are based must adequately portray the extent 
of functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  See also Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  These factors do not 
specifically relate to muscle or nerve injuries independent 
of each other, but rather, refer to overall factors, which 
must be considered when rating the veteran's joint injury.  
DeLuca.  Although the Board is required to consider the 
effect of the veteran's pain when making a rating 
determination, the rating schedule does not require a 
separate rating for pain.  Spurgeon v. Brown, 10 Vet. App. 
194 (1997).

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45.

Under 38 C.F.R. § 4.59, with any form of arthritis, painful 
motion is an important factor of disability, the facial 
expression, wincing, etc., on pressure or manipulation, 
should be carefully noted and definitely related to the 
affected joints.  The intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  Flexion 
elicits such manifestations.  38 C.F.R. § 4.59.

The assignment of a disability rating predicated on 
limitation of motion, such as arthritis, does not preclude 
the assignment of a separate disability rating predicated on 
other distinct symptoms, such as instability or subluxation.  
In other words, separate ratings may be assigned under 
Diagnostic Code 5003 for arthritis, and under Diagnostic Code 
5257 based on lateral instability and/or subluxation.  
VAOGCPREC 23-97 and VAOGCPREC 9-98.  

Service connection for a left knee disability was initially 
granted pursuant to a May 1996 rating decision.  A 10 percent 
rating was assigned under 38 C.F.R. § 4.71a, Diagnostic Code 
5257.  The following explanation was provided:

An evaluation of 10 percent is granted if 
the record shows painful motion or 
recurrent subluxation or lateral 
instability of the knee which is slight.  
A higher evaluation of 20 percent is not 
warranted unless there is evidence of 
moderate subluxation or lateral 
instability of the knee.  

At the time that the 10 percent rating was assigned pursuant 
to Diagnostic Code 5257, there was no objective evidence of 
arthritis.  The veteran did not appeal that rating.  

A June 2002 x-ray of the left knee noted a bone spur on the 
superior aspect of the patella.  A July 2003 magnetic 
resonance imaging (MRI) revealed suprapatellar joint effusion 
and chronic impingement of the Hoffa fat pad.  The record 
further reflects that the veteran underwent left knee surgery 
in April 2004.  In May 2004, the veteran requested an 
increased rating for the service-connected left knee 
disability.  

A VA examination conducted in June 2004 noted range of motion 
of the left knee from 0 to 120 degrees with pain at the 
extremes of flexion.  He was tender along the medial joint 
line with a varus deformity of his knee and healing 
arthroscopic scar.  The diagnosis was patellofemoral syndrome 
on the left knee, which was mild to moderate.  

At VA examination in November 2004, the veteran reported that 
the pain in his left knee had worsened since the arthroscopic 
procedure in April 2004.  The veteran reported that he was 
unable to kneel or squat.  The veteran also indicated that 
his left knee swelled, gave way, locked and popped.  
Examination of the left knee revealed range of motion from 0 
to 135 degrees with crepitation on motion.  Tenderness was 
noted about an under the patella.  There was no medial or 
lateral collateral ligamentous laxity.  McMurray and Lachman 
were negative, as was anterior drawer sign.  He had 1+ 
swelling of the left knee.  The examiner specifically noted 
that X-rays of the left knee revealed definite chondromalacia 
of the patella.  The November 2004 x-ray report also 
indicated that there was mild degenerative changes about the 
left knee.  The diagnosis was degenerative joint disease of 
the knee, mainly chondromalacia patella.  

At his video conference hearing in August 2006, the veteran 
testified that his knee gave out, and he was guarded when 
going from a sitting to a standing position and vice versa, 
for fear that his knee would give way.  The veteran also 
testified that his left knee exhibited weakness, swelling, 
and pain.

At VA examination in March 2007, the veteran reported 
functional limitation with regard to standing and walking, in 
that he could stand for more than one hour but less than 3 
hours, and he could walk more than 1/4 mile but less than 1 
mile.  The veteran also reported pain in the left knee.  On 
examination, there was no evidence of abnormal weight 
bearing.  Active flexion against gravity was from 0 to 140 
degrees, with pain at 135.  There was no additional 
limitation of motion on repetitive use.  There were no flare-
ups.  There was no joint ankylosis, inflammatory arthritis, 
or loss of bone.  There was crepitus about the left knee, but 
there was no effusion, dislocation, or locking.  McMurray's 
test was negative.  X-rays revealed mild degenerative joint 
disease for minimal bony spur formation involving the tibial 
spine area.  No fracture or dislocation was seen.  The 
impression was non-tender joint disease of the left knee.  
The examiner also noted that the veteran's left knee 
disability had a significant effect on occupational 
activities, causing decreased strength in the left lower 
extremity.  The examiner also determined that the veteran was 
prevented from participating in sports, and there was a 
moderate impact on his ability to perform chores, exercise, 
shop, and recreation.  

The RO assigned an initial rating for the veteran's service-
connected left knee disability under Diagnostic Code 5257 
based on lateral instability and/or subluxation.  Where there 
is recurrent subluxation, lateral instability, or other 
impairment of a knee, a 10 percent evaluation may be assigned 
where the disability is slight, 20 percent is assigned for 
moderate disability, and 30 percent for severe disability.  
38 C.F.R. 38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Arthritis due to trauma and substantiated by x-ray findings 
are to be rated as degenerative arthritis.  38 C.F.R. § 
4.71a, Diagnostic Code 5010.  Degenerative arthritis, in 
turn, will be rated on the basis of limitation of motion 
under the appropriate diagnostic code(s) for the specific 
joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.  When the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  Id.

Under the limitation of motion codes, a 0 percent evaluation 
is warranted for knee flexion limited to 60 degrees, a 10 
percent evaluation is warranted for knee flexion limited to 
45 degrees, a 20 percent evaluation is warranted for knee 
flexion limited to 30 degrees, and a 30 percent evaluation is 
warranted for knee flexion to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.

For limitation of extension, a 0 percent evaluation is 
warranted for extension limited to 5 degrees, a 10 percent 
evaluation is warranted for extension limited to 10 degrees, 
and a 20 percent evaluation is warranted for extension 
limited to 15 degrees.  A 30 percent evaluation requires 
extension limited to 20 degrees, a 40 percent evaluation 
requires extension limited to 30 degrees and a 50 percent 
evaluation is warranted for extension limited to 45 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.

Flexion of the knee to 140 degrees is considered full and 
extension to 0 degrees is considered full.  See 38 C.F.R. § 
4.71, Plate II.

Other diagnostic codes are considered.  Under 38 C.F.R. § 
4.71a, Diagnostic Code 5258, a 20 percent evaluation, the 
highest and only rating available under that schedular 
provision, may be assigned where there is evidence of 
dislocated cartilage, with frequent episodes of "locking," 
pain, and effusion into the knee joint.  

Symptomatic residuals of removal of a semilunar cartilage 
warrant a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5259.  Ratings under Diagnostic Code 5259 require 
consideration of 38 C.F.R. §§ 4.40 and 4.45 because removal 
of a semilunar cartilage may result in complications 
producing loss of motion.  VAOGCPREC 9-98.  

In addition, separate ratings may be assigned for limitation 
of flexion and limitation of extension under Diagnostic Code 
5260 and Diagnostic Code 5261, respectively.  VAOGPREC 9-
2004.  

It appears that the veteran's service-connected left knee 
disability is not manifested by either subluxation or lateral 
instability, at least since his left knee surgery in April 
2004, which took place prior to the current claim for 
increase.  The evidence shows that the veteran has some 
limitation of motion of the left knee, pain, swelling, 
crepitation, and arthritis.  Nevertheless, the RO assigned an 
initial 10 percent rating for the service-connected left knee 
disability based on the criteria set forth at 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  In this regard, the RO 
mistakenly indicated that a rating could be assigned under 
Diagnostic Code 5257 based on painful limited motion.  As 
repeatedly noted above, however, Diagnostic Code 5257 is not 
predicated on limitation of motion, painful or otherwise.  As 
such, to warrant a rating in excess of 10 percent under 
Diagnostic Code 5257, the evidence in this case would have to 
show at least moderate instability or subluxation of the left 
knee.  According to the medical evidence, the veteran's left 
knee does not exhibit subluxation or instability; thus, a 
rating in excess of 10 percent is not warranted pursuant to 
Diagnostic Code 5257.  

Nevertheless, the veteran now exhibits arthritis, or 
degenerative joint disease, of the left knee, which was not 
present at the time the initial 10 percent rating was 
assigned in 1996.  As noted above, separate ratings are 
assignable for arthritis and for subluxation and/or 
instability of the left knee.  Although the veteran does not 
currently exhibit subluxation or instability, he has already 
been assigned a 10 percent rating under the diagnostic code 
pertaining to such (Diagnostic Code 5257).  The Board accepts 
that rating, particularly given the veteran's testimony at 
his video conference hearing that his knee pain has worsened.  
That notwithstanding, the veteran does have objective 
evidence of arthritis of the left knee; thus, he is entitled 
to the assignment of a separate 10 percent rating based on 
the degenerative joint disease of the left knee.  The medical 
examinations of record note that the veteran has painful 
motion with is limited in flexion, but which is 
noncompensable when applied to the rating criteria under 
38 C.F.R. § 4.71a, Diagnostic Code 5260.  Noncompensable 
limitation of motion with objective findings of arthritis 
warrants a 10 percent rating based on painful noncompensable 
limitation of motion pursuant to Diagnostic Code 5003.  

A rating in excess of 10 percent is not warranted under any 
of the other diagnostic codes pertaining to the knee.  
Ankylosis (Diagnostic Code 5256) has never been demonstrated; 
semilunar dislocated cartilage (Diagnostic Code 5258) is not 
shown; and impairment of the tibia and fibula such as 
malunion or nonunion (Diagnostic Code 5262) has not been 
demonstrated.  

In sum, the fact that some (albeit, only slight) limitation 
of flexion is shown, together with the veteran's complaints 
of continued pain, swelling and crepitation of the left knee, 
the level of impairment resulting from the veteran's left 
knee disability is comparable to painful motion of the left 
knee with arthritis, for which the additional 10 percent 
evaluation is assigned.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  
A higher than 10 percent evaluation for painful motion in the 
left knee is simply not warranted in view of the slight 
degree of actual limitation of flexion demonstrated.

Similarly, a rating in excess of 10 percent under Diagnostic 
Code 5257 on the basis of recurring subluxation or 
instability is not assignable because neither moderate 
subluxation nor moderate instability has been shown.  

The assignment of a separate 10 percent rating for 
degenerative joint disease of the left knee is warranted 
based on painful limited motion under Diagnostic Codes 5003 
and 5260, while the preponderance of the evidence is against 
the claim for a rating in excess of 10 percent on the basis 
of lateral instability and/or subluxation under Diagnostic  
Code 5257.  There is no doubt to be resolved.  38 U.S.C.A. § 
5107(b), 38 C.F.R. § 4.3.  




ORDER

The assignment of a separate 10 percent rating, but no 
higher, for arthritis of the left knee is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.

A rating in excess of 10 percent for the service-connected 
status post-operative left knee patello-femoral syndrome with 
defect lateral condyle, degenerative joint disease and 
chondromalacia, on the basis of lateral subluxation and/or 
instability is denied.  







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


